Title: To James Madison from William Jones, 28 March 1807
From: Jones, William
To: Madison, James



Dear Sir
Philada. 28th. March 1807

By the mail of this day I was honored with your private and confidential communication and while I am sensible of the distinguished proof of respect and confidence which it conveys, I regret my incompetency to the task of elucidating a subject of so much interest and intricacy; nevertheless my best efforts shall be directed to the investigation in the manner you desire and with as little delay as the avocations of my itinerant pursuits will admit.
I am fully sensible of the delicate nature of the subject and shall observe the strictest privacy and circumspection in the execution of the trade.  With the highest regard I am very respectfully yours

Wm Jones

